                                                                     Case 2:18-cv-01118-JAD-VCF Document 88 Filed 11/16/18 Page 1 of 2



                                                                1 Marquis Aurbach Coffing
                                                                  Cody S. Mounteer, Esq.
                                                                2 Nevada Bar No. 11220
                                                                  Chad F. Clement, Esq.
                                                                3 Nevada Bar No. 12192
                                                                  Kathleen A. Wilde, Esq.
                                                                4
                                                                  Nevada Bar No. 12522
                                                                5 10001 Park Run Drive
                                                                  Las Vegas, Nevada 89145
                                                                6 Telephone: (702) 382-0711
                                                                  Facsimile: (702) 382-5816
                                                                7 cmounteer@maclaw.com
                                                                  cclement@maclaw.com
                                                                8 kwilde@maclaw.com

                                                                9 Law Offices of Philip A. Kantor, P.C.
                                                                  Philip A. Kantor, Esq.
                                                               10 Nevada Bar No. 6701

                                                               11 1781 Village Center Circle, Suite 120
MARQUIS AURBACH COFFING




                                                                  Las Vegas, Nevada 89134
                                                               12 Telephone: (702) 255-1300
                                                                  Facsimile: (702) 256-6331
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 prsak@aya.yale.edu
                                Las Vegas, Nevada 89145




                                                                  Attorneys for Interior Electric
                                  10001 Park Run Drive




                                                               14
                                                                                                UNITED STATES DISTRICT COURT
                                                               15
                                                                                                      DISTRICT OF NEVADA
                                                               16
                                                                  INTERIOR ELECTRIC INCORPORATED
                                                               17 NEVADA, a domestic corporation,                  Case Number: 2-18-cv-01118-JAD-VCF
                                                               18                             Plaintiff,
                                                               19        vs.
                                                               20 T.W.C. CONSTRUCTION, INC., a Nevada             STIPULATION AND ORDER TO
                                                                  corporation; TRAVELERS CASUALTY AND          DISMISS DEFENDANT PROLOGIS, L.P.
                                                               21 SURETY COMPANY OF AMERICA, a                    WITHOUT PREJUDICE AND TO
                                                                  Connecticut corporation; MATTHEW RYBA, an        VACATE HEARING SET FOR
                                                               22 individual; GUSTAVO BAQUERIZO, an             DECEMBER 11, 2018, ON PROLOGIS,
                                                                  individual; CLIFFORD ANDERSON, an                L.P.’S MOTION TO DISMISS
                                                               23
                                                                  individual; POWER UP ELECTRIC
                                                               24 COMPANY, a Nevada corporation, dba POWER             ECF Nos. 83, 88
                                                                  ON ELECTRIC COMPANY; BAMM
                                                               25 ELECTRIC LLC, a Nevada limited liability
                                                                  company; PROLOGIS, L.P., a Delaware limited
                                                               26 partnership; AML PROPERTIES, INC., a
                                                                  Nevada corporation; AML DEVELOPMENT 3,
                                                               27 LLC; a Nevada limited liability corporation;
                                                                                                           Page 1 of 2
                                                                                                                         MAC:14814-001 3579410_1.docx 11/16/2018 8:48 AM
                                                                      Case 2:18-cv-01118-JAD-VCF Document 88 Filed 11/16/18 Page 2 of 2



                                                                1 LAPOUR PARTNERS, INC., a Nevada
                                                                  corporation; DON FISHER, an individual;
                                                                2 PHILCOR T.V. & ELECTRONIC LEASING,
                                                                  INC., a Nevada corporation, dba NEDCO; QED,
                                                                3 INC., a Nevada corporation; TURTLE &
                                                                  HUGHES, Inc., a New Jersey corporation; DOES
                                                                4
                                                                  I-X, inclusive; and ROE CORPORATIONS I-X,
                                                                5 inclusive,

                                                                6                                    Defendants.

                                                                7            Plaintiff Interior Electric Incorporated Nevada (“Interior Electric”), through the law firm of

                                                                8 Marquis Aurbach Coffing and the Law Offices of Philip A. Kantor, P.C., and Defendant Prologis,

                                                                9 L.P. (“Prologis”), through the law firm of McDonald Carano LLP, hereby stipulate to dismiss all

                                                               10 claims against Prologis without prejudice and to vacate the hearing set for December 11, 2018, on

                                                               11 Prologis’ motion to dismiss [ECF Nos. 83-84].
MARQUIS AURBACH COFFING




                                                               12            IT IS SO STIPULATED.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 Dated this 16th day of November, 2018.               Dated this 16th day of November, 2018.
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 MARQUIS AURBACH COFFING                              MCDONALD CARANO LLP

                                                               15
                                                                    By:     /s/ Chad F. Clement, Esq.                  By:     /s/ Aaron D. Shipley, Esq.
                                                               16         Cody S. Mounteer, Esq.                             Aaron D. Shipley
                                                                          Nevada Bar No. 11220                               Nevada Bar No. 8258
                                                               17         Chad F. Clement, Esq.                              Rory T. Kay
                                                                          Nevada Bar No. 12192                               Nevada Bar No. 12416
                                                               18         Kathleen A. Wilde, Esq.                            2300 West Sahara Avenue, Suite 1200
                                                                          Nevada Bar No. 12522                               Las Vegas, NV 89102
                                                               19         10001 Park Run Drive                               ashipley@mcdonaldcarano.com
                                                               20         Las Vegas, Nevada 89145                            Attorneys for Prologis, L.P.
                                                                          Attorneys for Interior Electric
                                                               21
                                                                                                                    ORDER
                                                               22
                                                                          IT IS SO ORDERED.
                                                               23       Based on the parties' stipulation [ECF No. 88], and with good cause appearing, IT IS
                                                                          Dated
                                                                     HEREBY      this ____ day
                                                                               ORDERED     that of __________,
                                                                                                 ALL   CLAIMS 2018.
                                                                                                                against Defendant Prologis, L.P. are DISMISSED
                                                               24
                                                                     without prejudice.
                                                               25       IT IS FURTHER ORDERED that Prologis's Motion to Dismiss [ECF No. 83] is DENIED
                                                                     as moot, and the December 11, 2018, hearing on that motion to dismiss is VACATED.
                                                               26                                               UNITED STATES DISTRICT JUDGE

                                                               27                                                        _________________________________
                                                                                                                         U.S. District Judge Jennifer A. Dorsey
                                                                                                                   Page 2Dated:
                                                                                                                          of 2 November 18, 2018
                                                                                                                                     MAC:14814-001 3579410_1.docx 11/16/2018 8:48 AM
